 In the Matter of TRAILWAYS UNION Bus DEPOT, OPERATED AS A JOINTENTERPRISE BY TIIE BURLINGTON TRANSPORTATION COMPANY, THESANTA FE TRAIL TRANSPORTATION COMPANY, ANDTHE MISSOURIPACIFIC TRANSPORTATION COMPANY,1 EMPLOYERandBROTHERHOODOF RAILWAY AND STEAMSHIP CLERKS, FREIGHT HANDLERS,ExPREssAND STATION EMPLOYEES, PETITIONERCase No. 17-R-1553.-Decided January 27, 1947Mr. James E. Manning,of Kansas City, Mo.,lift. Charles M. Justice,of Chicago, Ill., andMr. C. F. O ffenstein,ofWichita, Kans., for the Employer.Mr. H. R. Lyons,of St. Louis, Mo.,Mr. A. B. Youngberg,of KansasCity, Mo., andMr. W. Ray Clark,of Topeka, Kans., for the Petitioner.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this casewas held at KansasCity, Missouri, on August 30, 1946, before CharlotteAnschuetz, hear-ing officer.The hearing officer's rulingsmade at the hearing arefree from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBy ineans of an operating committee, Burlington TransportationCompany, The Santa Fe Trail Transportation Company, and MissouriPacific Transportation Company jointly operate the Trailways UnionBus Depot, which is located in Kansas City, Missouri.The Depot,a bus terminal, is used exclusively for passenger busses owned andoperated by these three companies.During the month of August1946, about 101 of the approximately 106 busses arriving at, anddeparting front, the Depot were on interstate schedules.The Employer admits for the purposes of this proceeding, and wefind, that it is engaged in commerce within the meaning of theNational Labor Relations Act.1Name as amended at the hearing.72 N.L.R B., No 52275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDJr.THEORGANIZATION TN vOLV1.DThe Petitioner is a labor organization, claiming to representemployees of the Employer.M. THE QUESTION CONCERNING REPI1?SE_NTATIONFollowing a consent election, on February 29, 1944, the Employerand Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Local Division 1313, AFL, herein calledthe Amalgamated, entered into a contract, effective as of March 1,1944.This agreement provided that it was to continue in operationfor 1 year from its effective date, and from year to year thereafterin the absence of written notice of a desire to terminate given byeither party to the other at least 60 days before any anniversary date.The Financial Secretary of the Amalgamated testified at the hearingthat the Amalgamated did not have any members among the em-ployees of the Employer at any time after November 1944, when thelastmemberwas dropped from the Amalgamated's rollsfor non-payment of dues.He further testified that there was no attempt oilthe part of the Anlalganlated to administer the contract or to presentgrievances between November 1944 and the date of thehearing.Healso stated that, so far as the Amalgamated was concerned,it has nocontract to continue in effect because it "cannot have a contract unlesswe have members." -!On July 29, 1946, the Petitioner asked the Employer for recognitionas the exclusive bargaining representative of the Depot employees.The Employer refused such recognition on the ground that the con-tract with the Amalgamatedwas still in effect.On July 31, 1946, thePetitioner filed the petition in this proceeding.No contention is made that the contract constitutes a bar to a presentdetermination of representatives.'The Employer requests, however,that the Board compel the Petitioner to assume the unexpired portionof the contract if it is eventually certified.But the issue thus raisedby the Employer has become moot.For until an election can be con-ducted in this proceeding, a certification, if any, issued, and bargain-ing negotiations undertaken, the 1947 anniversary date of the contractwith the Amalgamated will either not be far distant or have passed.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section9 (c) andSection2 (6) and (7) of the Act.2On July 27,1946, pursuant-toa request made b% euiploieetiof the Ihuployei, theAmalgamated wrote to the Employer formally iequesting that the contract be tetnunated'Although the Employertook theposition at the heating that the contract was a biir.it recededfrom thisposition in its bi iet TRAILWAYS UNIONBUS DEPOT277Iv.ME APPROPRIATE UNITThe Employer and the Petitioner agree generally that a unit ofall the employees of the Depot, excluding the terminal matiager, wouldbe appropriate.They disagree, however, with respect to the assistantterminal manager, the head agent, and the auditor, the Petitionerdesiring their inclusion, and the Employer desiring their exclusion.'On November 22, 1943, a consent election was conducted in anagreed unit of all employees of the Depot, excluding, among others,theassistant terminal manager, the head agentandthe auditor.TheAmalgamated won the election, and in 1944 entered into the contractwith the Employer adverted to in Section III, above.This contractexcluded from its coveragethe -cssistaut terminal manager, the headagentandthe auditor.In the light of these facts, we shall excludethe disputed categories from the unit.We find that all employees of the Employer's Depot, including thehead baggage agent, but excluding the auditor, the terminal manager,the assistant terminal manager, the head agent, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate forthe purposes-of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Trailways Union Bus Depot,Kansas City, Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) clays from the dateof tins Direction, miler the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Rules and Regula-tions-Series 4, among the employees in the unit found appropriate illSection IV, above, who were employed during the pay-roll period inn-mechately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Brotherhood of Railway and Steamship Clerks,Freight Handlers, Express and Station Employees, for the purposesof collective bargaining." In its brief the EmploN er withdrew its request made at the hearing that the headbaggage agent be excluded,and now agrees with the Petitioner that he should he included